       Case 9:20-bk-10554-DS     Doc 418 Filed 10/23/20 Entered 10/23/20 10:17:01    Desc
                                  Main Document     Page 1 of 5


          1 Roksana D. Moradi-Brovia (Bar No. 266572)
            Matthew D. Resnik (Bar No. 182562)
          2 RESNIK HAYES MORADI LLP
            17609 Ventura Blvd., Suite 314
          3 Encino, CA 91316
            Telephone: (818) 285-0100
          4 Facsimile: (818) 855-7013
            roksana@RHMFirm.com
          5 matt@RHMFirm.com
          6 Proposed Attorneys for
            Patient Care Ombudsman
          7 Timothy J. Stacy, DNP, ACNP-BC
          8                      UNITED STATES BANKRUPTCY COURT
          9                       CENTRAL DISTRICT OF CALIFORNIA
         10                        SAN FERNANDO VALLEY DIVISION
         11
         12 In re:                                )     LEAD CASE NO. 9:20-bk-10554-DS
                                                  )
         13    COMMUNITY PROVIDER OF              )     Jointly administered with:
               ENRICHMENT SERVICES, INC.,         )     Case No. 9:20-bk-10553-DS and
         14                                       )     Case No. 9:20-bk-10994-DS
                                                  )
         15                               Debtor. )     Chapter 11
                                                  )
         16                                       )
               NOVELLES DEVELOPMENTAL             )     NOTICE OF APPLICATION OF
         17    SERVICES, INC.                     )     PATIENT CARE OMBUDSMAN TO
                                                  )     EMPLOY RESNIK HAYES MORADI
         18                               Debtor. )     LLP AS BANKRUPTCY COUNSEL
                                                  )     EFFECTIVE AS OF SEPTEMBER 15,
         19    CPES CALIFORNIA, INC.              )     2020
                                                  )
         20                                       )     (No hearing required pursuant to LBR
                                                  )     9013-1(o))
         21
         22          TO THE HONORABLE DEBORAH J. SALTZMAN, UNITED STATES
         23 BANKRUPTCY JUDGE; THE UNITED STATES TRUSTEE AND HIS COUNSEL
         24 OF RECORD; THE DEBTOR AND ITS COUNSEL OF RECORD; AND ALL
         25 PARTIES IN INTEREST:
         26          PLEASE TAKE NOTICE that on October 23, 2020, Timothy J. Stacy, DNP,
         27 ACNP-BC, the Patient Care Ombudsman (hereinafter the “PCO” and sometimes “Dr.
         28
RESNIK HAYES
 MORADI LLP
Case 9:20-bk-10554-DS      Doc 418 Filed 10/23/20 Entered 10/23/20 10:17:01           Desc
                            Main Document     Page 2 of 5
      Stacy”) appointed under Section 333 of the Bankruptcy Code in the above referenced
  1 Chapter 11 bankruptcy cases of Community Provider of Enrichment Services, Inc.,
  2 Novelles Developmental Services, Inc. and CPES California, Inc. (hereinafter collectively
  3 the “Debtors”), filed his Application of Patient Care Ombudsman to Employ Resnik Hayes
  4 Moradi LLP as Bankruptcy Counsel Effective as of September 15, 2020 (the
  5 “Application”) seeking an order of this Court authorizing him to employ Resnik Hayes
  6 Moradi LLP (the “Firm”) as his bankruptcy counsel, at the expense of the Debtors’ estate,
  7 with compensation determined and paid pursuant to §330 and any orders of this Court,
  8 effective as of date of appointment of the PCO, September 15, 2020.
  9          In compliance with Local Bankruptcy Rule 2014-1, the PCO hereby provides the
 10 following information regarding the Application:
 11     1. Introduction.
 12         The Debtors operate group homes and regional day program centers. These
 13 facilities address the needs of developmentally delayed patients with diagnoses including
 14 autism, down syndrome and other genetic diseases that cause severe cognitive
 15 development and difficulty with activities of daily living.
 16       Because the Debtors operate facilities which provide care and medical service to
 17 patients, the estate therefore is a “health care business” as that term is defined in
 18 Bankruptcy Code §101(27)(A). Under the Bankruptcy Abuse Prevention and Consumer
 19 Protection Act of 2005, a patient care ombudsman must be appointed in the bankruptcy
 20 case of a “health care business” to ensure that the medical care provided to patients is not
 21 declining or being materially compromised during the bankruptcy.
 22        Following due diligence and interviews by the United States Trustee (“UST”) and
 23 based on his substantial experience as a licensed hospitalist and critical care provider and
 24 on his highly regarded credentials as an Associate Chief Hospitalist and Chair of the
 25 Interdisciplinary Committee at Sherman Oaks and Encino Hospitals for the past six years,
 26 on or around August 26, 2020, the UST and Debtors entered into a Stipulation for the
 27 Appointment of a Patient Care Ombudsman (Docket No. 286) which resulted in entry of
 28
                                                                      NOTICE OF
                                                                  APPLICATION TO
                                             2                          EMPLOY
Case 9:20-bk-10554-DS      Doc 418 Filed 10/23/20 Entered 10/23/20 10:17:01             Desc
                            Main Document     Page 3 of 5
      the Order Directing the Appointment of a Patient Care Ombudsman on August 28, 2020
  1 (Docket No. 290) and pursuant to which the UST appointing Dr. Stacy as the PCO in this
  2 case, as of September 15, 2020 (Docket No. 333).
  3      2. Identification of the Professional and Purpose and Scope of Employment.
  4         The PCO is a licensed medical professional. In order for him to timely and
  5 competently comply with his duties within the relatively small amount of time allotted for
  6 him to do so under the applicable Bankruptcy Code and Bankruptcy Rule provisions, he
  7 needs an opportunity to focus primarily on patient care issues without having to spend any
  8 significant amount of time on the legal and procedural aspects of this case.
  9         Specifically, the PCO requires the assistance of the Firm to:
 10         -Understanding the scope of his duties as well as the activities and events of the
 11 case which are relevant to performing such obligations so that he can adequately and
 12 efficiently discharge his duties;
 13         -Analyzing, drafting and filing (via the ECF system) his reports and other required
 14 documents in this case;
 15      -Analyzing filings in the case and how the requested relief will impact the case and
 16 patients;
 17        -Participate in discussions, negotiations, meetings and Court hearings that relate to
 18 his duties as the PCO.
 19        Having bankruptcy counsel will streamline the PCO’s ability to focus primarily on
 20 patient care issues, while facilitating his need to understand the relevant facts and
 21 circumstance of theses case and timely reporting the Court as to patient care matters.
 22         As set forth in the Firm’s resume which is attached as Exhibit “A” to the
 23 Application, the Firm has extensive experience in matters of insolvency, reorganization
 24 and bankruptcy law and litigation matters and is therefore well-qualified to represent the
 25 PCO in proceedings of this nature. Counsel Roksana D. Moradi-Brovia, who will be
 26 primarily responsible for this matter, has represented the PCO as his bankruptcy counsel
 27 in a dozen Chapter 11 cases.
 28
                                                                              NOTICE OF
                                                                            APPLICATION TO
                                                   3                           EMPLOY
Case 9:20-bk-10554-DS      Doc 418 Filed 10/23/20 Entered 10/23/20 10:17:01           Desc
                            Main Document     Page 4 of 5


  1       3. Compensation.
  2          The Firm seeks to be paid from the Debtors’ estate including for any and all fees
  3 incurred and expenses advanced by the Firm from and after September 15, 2020.
  4        The Firm understands the provisions of 11 U.S.C. §330. The Firm recognizes that
  5 all payments of its earned fees and expenses will be subject to interim and final approval of
  6 the Court after notice and a hearing. The Firm will seek reimbursement of expenses in
  7 accordance with the rates set forth in the rules guidelines previously promulgated by the
  8 UST.
  9       4. Procedure for Obtaining Copy of Application.
 10          A copy of the Application may be obtained upon written request by contacting
 11 counsel for the PCO, Roksana D. Moradi-Brovia by telephone at (818) 933-2843 or by
 12 email at roksana@RHMFirm.com.
 13       5. Procedure for Objecting to Application and Requesting Hearing.
 14          Pursuant to LBR 9013-1(o), any party opposing the relief sought by the Application
 15 must file a written opposition setting forth the facts and law upon which the opposition is
 16 based and request a hearing on the Application. Any factual allegations set forth in such
 17 written response must be supported by competent and admissible evidence.
 18        The deadline to file and serve a written opposition and request for a hearing is 14-
 19 days after the date of service of this Notice, plus 3 additional days if you were served by
 20 mail or pursuant to F.R.Civ.P. 5(b)(2)(D) or (F), not excluding Saturdays, Sundays or legal
 21 holidays. Any response or opposition to the Application must be filed with the Court and
 22 served on the PCO’s counsel, the Office of the U.S. Trustee, and any other required
 23 parties in interest.
 24 ///
 25 ///
 26 ///
 27 ///
 28
                                                                             NOTICE OF
                                                                           APPLICATION TO
                                                   4                          EMPLOY
Case 9:20-bk-10554-DS     Doc 418 Filed 10/23/20 Entered 10/23/20 10:17:01         Desc
                           Main Document     Page 5 of 5
            Pursuant to Local Bankruptcy Rule 9013-1(h), any response not timely filed and
  1 served may be deemed by the Court to be consent to the granting of the relief requested by
  2 the Application.
  3
  4
      Dated: October 23, 2020                            RESNIK HAYES MORADI LLP
  5
  6                                              By:      /s/ Roksana D. Moradi-Brovia
                                                           Roksana D. Moradi-Brovia
  7                                                            Matthew D. Resnik
                                                              Proposed Attorneys for
  8                                                         Patient Care Ombudsman,
                                                        Timothy J. Stacy, DNP, ACNP-BC
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                                          NOTICE OF
                                                                        APPLICATION TO
                                                 5                         EMPLOY
